DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to the Election
The present office action is made in response to the Election made by applicant on 6/8/2022.
It is noted that in response to the restriction requirement mailed to applicant on 4/19/2022, applicant has made an election with traverse as follow:
A) Species (I) as shown in figures 1, 10 and 14 and stated that claims 1-10 and 17-20 are read in the elected Species (I) and
B) Species (a) as shown in figure 6 and stated that claims 11-16 are read in the elected Species (a) and 
C) Species (1) as shown in figure 11 and stated that claims 17-20 are read in the elected Species (1).
Applicant’s election has been noted and applicant’s arguments have been fully considered and found persuasive. However, a further review of the present claim 1-20 in the light of the specification and drawings has resulted that the restriction mailed to applicant on 4/19/2022 needs to be modified as provided in the present office action. The examiner sincerely apologized for not making the present restriction earlier.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.          Claims 1-10 and 17-20, drawn to an inverter system having a direct current voltage control circuit, an inverter and a photovoltaic rapid shutdown system and a method for starting a photovoltaic rapid shutdown system, classified in H02M1/36, H02S50/00, Y0E10/56; and 
II.         Claims 11-16, drawn to a photovoltaic module breaker having a switch unit, a starting voltage module, a driving circuit, a processor, a bypass diode, and a parameter acquisition module, classified in H02H7/10, G01R1/36, G05F1/569. 
The inventions are independent or distinct, each from the other because:
             Inventions I and II are directed to related product. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. Applicant is respectfully invited to review the breaker as recited in claims 11-16 of the Invention II in which all components used to constitute/form the breaker are not recited in the inverter system having a direct current voltage control circuit, an inverter and a photovoltaic rapid shutdown system and a method for starting a photovoltaic rapid shutdown system as recited in the claims of the Invention I.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The different features recited in the Inventions I and II have acquired separate status in the art in view of their different classification and require different searches.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
If the invention of Group I is elected then the further election on the basis of species is applied.
This application contains claims directed to the following patentably distinct species:
Species (I-A) directs to a system having a plurality of photovoltaic modules, photovoltaic module breakers, and inverter system with their arrangement as shown in figures 4, 10-12 and 14; 
Species (I-B) directs to a system having a plurality of photovoltaic modules, photovoltaic module breakers, and inverter system with their arrangement as shown in figure 5;
Species (I-C) directs to a system having a plurality of photovoltaic modules, photovoltaic module breakers, and inverter system with their arrangement as shown in figure 13; and
Species (I-D) directs to a system having a plurality of photovoltaic modules, photovoltaic module breakers, and inverter system with their arrangement as shown in figure 15.
The species are independent or distinct because the arrangements of a plurality of photovoltaic modules, photovoltaic module breakers, and inverter system are differ from each other. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, it is not clear which claim(s) is/are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
If the invention of Group I, Species (I-A) is elected then the further election on the basis of species is applied.
This application contains claims directed to the following patentably distinct species:
Species (I-A-a) directs to a system having an inverter and a direct current voltage controller with their arrangement as shown in figures 10-11; 
Species (I-A-b) directs to a system having an inverter and a direct current voltage controller with their arrangement as shown in figure 12; and
Species (I-A-c) directs to a system having an inverter and a direct current voltage controller with their arrangement as shown in figures 4 and 14.
The species are independent or distinct because the arrangements of a plurality of photovoltaic modules, photovoltaic module breakers, and inverter system are differ from each other. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, it is not clear which claim(s) is/are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
If the invention of Group II is elected then the further election on the basis of species is applied.
This application contains claims directed to the following patentably distinct species:
Species (II-A) directs to a system having input voltage acquisition unit, driving units, current acquisition unit …  with their arrangement as shown in figure 6;
Species (II-B) directs to a system having input voltage acquisition unit, driving units, current acquisition unit …  with their arrangement as shown in figure 7;
Species (II-C) directs to a system having input voltage acquisition unit, driving units, current acquisition unit …  with their arrangement as shown in figure 8; and
Species (II-D) directs to a system having input voltage acquisition unit, driving units, current acquisition unit …  with their arrangement as shown in figure 9.
The species are independent or distinct because the arrangements of a plurality of photovoltaic modules, photovoltaic module breakers, and inverter system are differ from each other. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, it is not clear which claim(s) is/are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/Primary Examiner, Art Unit 2836